Exhibit 10.39

Amendment No. 1 to the

Employment Agreement

between

Bluehill ID AG

and

Mr. John Rogers

The Parties hereto have agreed to amend the Employment Agreement as follows:

 

  1. As of 1 April 2010 the Base Salary as defined in Article 3.1 of the
Employment Agreement shall amount to CHF 175’000 per annum.

 

  2. All other terms and conditions of the Employment Agreement shall remain in
full force and effect.

 

Jongny, 16 March 2010     St. Gallen, 16 March 2010     Bluehill ID AG

/s/ John Rogers

   

/s / Ayman S. Ashour

John Rogers     By:   Ayman S. Ashour     Title:   President of the Board of
Directors